NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


DEMHAR A. GRAHAM,                              )
                                               )
              Appellant,                       )
                                               )
v.                                             )          Case No. 2D14-2750
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed January 6, 2016.

Appeal from the Circuit Court for Highlands
County; William D. Sites, Judge.

Howard L. Dimmig, II, Public Defender, and
Carol J.Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal A. Faruqui, Assistant
Attorney General, Tampa, for Appellee.



MORRIS, Judge.

              Demhar Graham appeals his convictions for second-degree murder and

tampering with physical evidence. We affirm his convictions without comment but

remand for the trial court to enter a written order, nunc pro tunc, reflecting its oral finding

that Graham was competent to proceed. See Fla. R. Crim. P. 3.212(c)(7) ("If, at any
time after such commitment, the court decides, after hearing, that the defendant is

competent to proceed, it shall enter its order so finding and shall proceed."); see, e.g.,

Carroll v. State, 157 So. 3d 385, 386 (Fla. 2d DCA 2015); Williams v. State, 130 So. 3d
763, 764 (Fla. 2d DCA 2014).

              Affirmed; remanded with directions.




VILLANTI, C.J., and BADALAMENTI, J., Concur.




                                            -2-